MEMORANDUM **
Amarjit Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) order affirming the Immigration Judge’s (“IJ”) denial of his application asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence an adverse credibility determination, Mejia-Paiz v. INS, 111 F.3d 720, 723 (9th Cir.1997), and we deny the petition for review.
Substantial evidence supports the IJ’s adverse credibility finding because the IJ based its finding on inconsistencies in Singh’s testimony that went to the heart of his claim. See Singh v. Ashcroft, 301 F.3d 1109, 1111 (9th Cir.2002). The record does not compel the conclusion that Singh’s testimony was credible. See Singh v. INS, 134 F.3d 962, 966 (9th Cir.1998). Accordingly, Singh failed to establish eligibility for asylum or withholding of removal. See id.
*613We decline to consider Singh’s contention that the IJ failed to make an adverse credibility finding because Singh failed to raise this issue in his appeal to the BIA. See Vargas v. INS, 831 F.2d 906, 907-08 (9th Cir.1987).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.